

AMENDMENT TO CHANGE IN CONTROL AGREEMENT


This AMENDMENT TO CHANGE IN CONTROL AGREEMENT (this “Amendment”) is entered into
effective as of March __, 2013 by and between HOLLYFRONTIER CORPORATION, a
Delaware corporation (the “Company”), and _______________ (the “Employee”).


W I T N E S S E T H:


WHEREAS, the Company and the Employee are party to that certain Change in
Control Agreement, entered into effective as of ________ ___, 2007 (the
“Agreement”); and


WHEREAS, the Company and the Employee desire to amend the Agreement as set forth
below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee hereby agree as
follows:


Section 1:    Amendment    


(a)
The following section of the Agreement is hereby deleted in its entirety:



“Section 4: Certain Additional Payments by the Company
(a)
Gross Up Payment. In the event it shall be determined, according to the
procedure set forth in Section 4(b), that any part of any payment or benefit
received pursuant to the terms of this Agreement, (the “Contract Payments”) or
any part of any payment or benefit received or to be received by the Employee
throughout or for the Employee’s benefit pursuant to any other plan, arrangement
or agreement of the Company or any Affiliate (together with the Contract
Payments, the “Payments”) would be subject to the excise tax imposed by section
4999 of the Code, or if any interest or penalties are incurred by the Employee
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), it shall then be determined to what extent the aggregate present value of
the Payment equals or exceeds an amount equal to three (3) times the Employee’s
Base Amount (as defined in section 280G(b)(3)(A) of the Code). If the amount of
the Payment would need to reduced by ten percent (10%) or more of its total
value in order to equal an amount less than three (3) times the Base Amount,
then the Employee shall be entitled to receive an additional payment (a “Gross
Up Payment”) from the Company in an amount such that the net amount retained by
the Employee, after deduction of the Excise Tax on the Payment and any federal,
state and local income tax and the Excise Tax on the Gross Up Payment, and any
interest, penalties or additions to tax payable by the Employee with respect
thereto, shall be equal to the total present value (using the applicable federal
rate as defined in section 1274(d) of the Code in such calculation) of the
Payment at the time such Payment is to be made. If, on the other hand, after a
reduction of less than ten percent (10%) of its total value, the Payment equals
an amount less than three (3) times the Base Amount, then the amount of the
Payment will be accordingly reduced and the Employee will not be entitled to a
Gross Up Payment.

(b)
Calculation of Gross Up Payment. Subject to the provisions of paragraph (c) of
this Section 4, all determinations required to be made under Section 4,
including whether and when a Gross Up Payment is required and the amount of such
Gross Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm selected by
the Company and reasonably acceptable to the Employee (the “Accounting Firm”),
which shall be retained to provide detailed supporting calculations both to the
Company and the Employee within fifteen (15) business days of the receipt of
notice from the Company that there has been a Payment, or such earlier time as
is requested by the Company. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross Up Payment, as determined pursuant to
this Section 4, shall be paid by the Company to the Employee as of the later to
occur of (i) five (5) days prior to the due date for the payment of any Excise
Tax or (ii) five (5) days after the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Employee. As a result of the uncertainty in the application
of section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross Up Payments which should
have been made will not have been made by the Company (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to paragraph (c) of this Section
4 and the Employee thereafter is required to make payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Employee.

(c)
Contested Taxes. The Employee shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would result in an
Underpayment. Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Employee is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid or appealed. The Employee shall
not pay such claim prior to the expiration of the 30 day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date than any payment of taxes with respect to such claim is due). If the
Company notifies the Employee in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:

(i)
give the Company any information reasonably requested by the Company relating to
such claim;

(ii)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company; and

(iii)
permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
paragraph (c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Employee to pay the tax claimed and sue for a refund or to contest the claim
in any permissible manner, and the Employee agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Employee, on an interest-free basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Employee
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross Up Payment
would be payable hereunder and the Employee shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority. Notwithstanding the foregoing, the
Employee shall not be entitled to any advance that would be deemed a violation
of section 402(a) (Enhanced Conflict of Interest Provisions) of the
Sarbanes-Oxley Act of 2002.
(d)
Refunds. If, after the receipt by the Employee of an amount advanced by the
Company pursuant to this Section 4, the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 4(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).



(b)
The following shall be added to the Agreement:



“Section 4: Intentionally Omitted.”


Section 2:    Miscellaneous


(a)No Other Amendments. Except as amended and modified by this Amendment, all
the terms and provisions of the Agreement shall remain in full force and effect.


(b)Governing Law. Notwithstanding any conflicts of law or choice of law
provision to the contrary, this Agreement shall be construed and interpreted
according to the laws of the State of Texas.


(c)Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original, but both of which when taken together shall
constitute one Amendment.


[Signature Page Follows]


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first set forth above.


 
 
 
 
HOLLYFRONTIER CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 





 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
 
 
 
 
 
 






1